         Case 7:21-cr-00257-KMK Document 26
                                         24 Filed 09/07/21
                                                  09/01/21 Page 1 of 2




                                              September 1, 2021

VIA EMAIL AND ECF

The Honorable Kenneth M. Karas
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Andrew Perkins, 7:21-cr-00257-KMK-1

Honorable Judge Karas:

       I write regarding the above captioned matter to request an order making a specific finding
pursuant to the CARES Act permitting Mr. Perkins to appear by telephone for the status
conference scheduled for September 9, 2021 at 1:00 p.m.

       Mr. Perkins is on bond and has recently moved to Missouri pursuant to this Court’s order
dated August 16, 2021 (Doc. 23). Although he generally enjoys good health, Mr. Perkins has a
BMI of 37.1, which is considered obese. According to the Centers for Disease Control (“CDC”),
obesity is defined as a BMI greater than 30. See CDC website, COVID-19, People with Certain
Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html. Mr. Perkins’s obesity makes him part of the
population that is “more likely to get severely ill from COVID-19.” Id.

        According to news reports, daily new COVID-19 cases hit a six-month high in the United
States last month. U.S. COVID-19 Cases Reach Six Month High, Florida Grapples with Surge,
Maria Caspani and Roshan Abraham, Reuters, Aug. 5, 2021, available at
https://www.reuters.com/world/us/us-covid-19-cases-hit-six-month-high-over-100000-reuters-
tally-2021-08-05/. According to that report, seven states including Missouri accounted for half
the country’s new cases and hospitalizations in late July and early August. Id. Missouri has also
seen a surge in delta variant cases in recent weeks. See Delta Variant Surge Appears to be
Peaking in Missouri, Rudi Keller, Missouri Independent, Aug. 11, 2021, available at
https://missouriindependent.com/2021/08/11/delta-variant-surge-appears-to-be-peaking-in-
missouri/. Aside from Mr. Perkins’s health concerns, there is a legitimate concern that should he
travel to the Southern District of New York he could risk infecting others should he be infected
and not know it, particularly given the surge of delta variant cases where he now lives.

        Pursuant to the CARES Act, for felony cases, “the district judge in a particular case [can]
find[] for specific reasons that the plea or sentencing in that case cannot be further delayed
without serious harm to the interests of justice, [and] the plea or sentencing in that case may be
         Case 7:21-cr-00257-KMK Document 26
                                         24 Filed 09/07/21
                                                  09/01/21 Page 2 of 2




conducted by video teleconference, or by telephone conference if video teleconferencing is not
reasonably available.” Coronavirus Aid, Relief, and Economic Security Act, 116 P.L. 136, 134
Stat. 281 (enacted Mar. 27, 2020) at § 15002(b)(2)(A).

        I have spoken with Mr. Perkins about his right to appear in person for his status
conference. Given the nature of his charges, he is restricted from using the internet and would
therefore not be able to appear by video conference. He consents to proceeding by telephone
conference as video teleconferencing is not reasonably available to him.

       I have discussed the instant request and the basis for the CARES Act finding sought by
Mr. Perkins with Jennifer Ong, the Assistant United States Attorney assigned to this case. She
does not oppose the instant application. Therefore, Mr. Perkins respectfully requests that the
Court grant his application and allow him to appear by telephone for his status conference
scheduled for September 8, 2021 at 1:00 p.m.

                                              Respectfully submitted,



                                              Elizabeth K. Quinn
                                              Assistant Federal Defender
                                              Attorney for Mr. Perkins

cc: Jennifer Ong, A.U.S.A. (via email)




      Mr. Perkins' request to appear by telephone
      for the status conference scheduled for
      September 9, 2021 at 1PM is approved.




                                         9/7/21
